Title: From George Washington to Samuel Huntington, 23 December 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters Morris Town 23d Decemr 1779.
        
        Inclosed I have the honor to transmit the Copy of a letter which I received last evening from General Wayne who had been to reconnoitre the situation of the Enemy upon Paulus Hook—Should the Fleet, which he mentions to have fallen down to the Hook, proceed to Sea, Your Excellency will receive information of it from Major Lee, who is stationed in Monmouth, and who is directed to advise Congress of every important move of the enemy’s shipping from New York. I have the Honor to be with the greatest Respect Your Excellency’s most obt Servt
        
          Go: Washington
        
      